888 F.2d 1344
RELIANCE INSURANCE CO., Plaintiff-Appellee,v.Ted O. ROMINE, Defendant-Appellant.
No. 89-8224Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Nov. 22, 1989.

James P. Gerard, Savannah, Ga., for defendant-appellant.
Charles H. Fails, M. Michael Egan, Jr., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Georgia.
Before HATCHETT and COX Circuit Judges, and HILL, Senior Circuit Judge.
PER CURIAM:


1
We affirm on the basis of the district court's opinion in Reliance Insurance Co. v. Romine, 707 F.Supp. 550 (S.D.Ga.1989).


2
AFFIRMED.